ALTENBERND, Judge.
Rodney S. Maggiacomo appeals the trial court’s order dismissing with prejudice his complaint against Nancy Strampello and her two children. The order also found that the action filed by Mr. Maggiacomo was frivolous and referred the matter to the Department of Corrections to pursue disciplinary proceedings against Mr. Mag-giacomo, an inmate. We affirm.
Mr. Maggiacomo murdered Mr. Francis Strampello one morning as Mr. Strampello left his house with his young daughter. Maggiacomo v. State, 711 So.2d 542 (Fla. 2d DCA 1998). Since his conviction and sentence for this crime, Mr. Maggiacomo has brought at least three complaints against Mr. Strampello’s wife and daughters, alleging that they owed him a duty to prevent him from committing this murder. A Hillsborough County Circuit Court had already dismissed with prejudice such a complaint when Mr. Maggiacomo filed this action in Sarasota County. This court affirmed the Hillsborough County dismissal. See Maggiacomo v. Stampello, 785 So.2d 485 (Fla. 2d DCA 2000) (table).
We affirm the trial court’s determination that these civil proceedings brought by Mr. Maggiacomo against the victims of his crime are frivolous and malicious. As a result, the trial court was permitted to refer the matter to the Department of Corrections and to suggest that the Department pursue disciplinary action. See § 944.279, Fla. Stat. (2000). We warn Mr. Maggiaomo that continued proceedings in *243this vein may subject him to additional disciplinary procedures.
Affirmed.
PARKER, A.C.J., and SALCINES, J., Concur.